Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/6/2022 has been entered. Claims 1, 3-17, 19 and 20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 4/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, and 12 -17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 10322470).
Regarding claim 1, Jones discloses a method for additive manufacturing, the method comprising: delivering, via one or more delivery nozzles of a deposition head (Col. 3 lines 10-13 material feeder 110 in deposition head 110 to deposit feed material), a feedstock material to a substrate (Col. 3 lines 5-10 feed materials 118 deposited on a substrate), wherein the delivered material defines a material distribution volume on and/or adjacent the substrate (Col. 3 lines 11-15 feed material deposit on to growth surface, Col. 7 lines 37-42 material deposited at a feed rate based on volume of feed material); and rotating the deposition head about an axis to control the material distribution volume (Col. 4 lines 5-13 deposition head 106 rotatably moveable), wherein the rotation of the deposition head adjusts a position of the one or more delivery nozzles of the deposition head relative to the substrate (Col. 4 lines 62-67 deposition head 106 having first feeder 134, second feeder 136 to deposit material on substrate, rotation of deposition head would adjust position of feeders relative to the substrate) wherein the deposition head is configured to move along a toolpath for delivery of the feedstock material (Col. 4 lines 25-30 control the position and movement of the deposition head relative to article 102) and wherein rotating the deposition head about the axis comprises rotating the deposition head about an axis that is substantially orthogonal to the toolpath to adjust the position of the one or more delivery nozzles of the deposition head relative to the substrate (Col. 4 lines 5-15 deposition head 106 rotatably moveable about the z-axis, substantially orthogonal to the toolpath).
Regarding claim 5, Jones discloses the method of claim 1, further comprising moving the deposition head relative to the substrate along a toolpath while delivering the feedstock material to the surface of the substrate via the one or more delivery nozzles (Col. 11 lines 65-67, Col. 12 lines 1-5 controls the delivery of the feed material during fabrication of article), wherein moving the deposition head relative to the substrate comprises moving at least one of the deposition head or substrate in at least one of an x, y, or z axis (Col. 4 lines 5-10 deposition moved along x, y, z axis).
Regarding claim 7, Jones discloses the method of claim 1, wherein the one or more delivery nozzles comprises a plurality of delivery nozzles (Col. 11 lines 1-10 first delivery mechanism 180, second delivery mechanism 182).
Regarding claim 8, Jones discloses the method of claim 7 wherein the feedstock material comprises a first feedstock material and a second feedstock material (Col. 11 lines 1-10 first feed material 140, second feed material 142) wherein a first delivery nozzle of the plurality of delivery nozzles delivers the first feedstock material (Col. 11 lines 1-10 first feed material 140 fed through first delivery mechanism 180) and a second delivery nozzle of the plurality of delivery nozzles delivers the second feedstock material (Col. 11 lines 1-10 second feed material 142 fed through second delivery mechanism 182).
Regarding claim 10, Jones teaches the method of claim 1 on wherein rotating the deposition head about the axis comprises rotating the deposition head about a central longitudinal axis of the deposition head (Col. 4 lines 5-13 deposition head 106 rotatably moveable about the x, y or z direction Fig. 2 energy delivery axis shown to be the z axis).
Regarding claim 12, Jones discloses the method of claim 1, wherein the feedstock material comprises a powder (Col. 5 lines 15-18 feed material being a powder).
Regarding claim 13, Jones discloses the method of claim 1 wherein the feedstock material comprises a filament (Col. 5 lines 15-18 feed material being a wire).
Regarding claim 14, Jones discloses the method of claim 1, further comprising melting the delivered feedstock material via an energy delivery device (Col. 3 lines 14-15 electromagnetic energy source 112). 
Regarding claim 15, Jones discloses the method of claim 14, wherein the energy delivery device comprises a laser (Col. 3 line 28 electromagnetic energy source 112 may include laser 126).
Regarding claim 16, Jones discloses the method of claim 15, wherein rotating the deposition head about an axis to control the material distribution volume comprises rotating the deposition head about an energy delivery axis of the laser  (Col. 4 lines 5-13 deposition head 106 rotatably moveable about the x, y or z direction Fig. 2 energy delivery axis shown to be the z axis),
Regarding claim 17, Jones discloses an additive manufacturing system comprising: an energy delivery device Col. 3 lines 14-15 electromagnetic energy source 112); a deposition head including one or more delivery nozzles configured to deliver a feedstock material (Col. 3 lines 10-13 material feeder 110 in deposition head 110 to deposit feed material) wherein the deposition head is configured to move along a toolpath for delivery of the feedstock material (Col. 4 lines 5-15 deposition head 106 rotatably moveable about the z-axis, substantially orthogonal to the toolpath) ; and a computing device, wherein the computing device (Col. 12 line 52 control unit 176) is configured to: control the deposition head to deliver a feedstock material to a substrate via the one or more delivery nozzles (Col. 3 lines 11-15 feed material deposit on to growth surface, Col. 7 lines 37-42 material deposited at a feed rate based on volume of feed material); wherein the delivered material defines a material distribution volume on and/or adjacent the substrate (Col. 4 lines 5-13 deposition head 106 rotatably moveable); and control rotation of the deposition head about an axis to control the material distribution volume, wherein the axis is substantially orthogonal to the toolpath (Col. 4 lines 5-15 deposition head 106 rotatably moveable about the z-axis, substantially orthogonal to the toolpath),  wherein the rotation of the deposition head adjusts a position of the one or more delivery nozzles of the deposition head relative to the substrate (Col. 4 lines 62-67 deposition head 106 having first feeder 134, second feeder 136 to deposit material on substrate, rotation of deposition head would adjust position of feeders relative to the substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 10322470) as applied to claims 1, 4, 5, 7, 8, and 12 -17 above, and further in view of Lewis (US 5837960).
Regarding claims 3 and 19, Jones teaches the method of claim 1 and the system of claim 17, but is silent on wherein the deposition head is configured to move along a non-linear toolpath for delivery of the feedstock material, and wherein rotating the deposition head about the axis to control the material distribution volume comprises rotating the deposition head about the axis to substantially maintain a position of the one or more delivery nozzles relative to the non-linear toolpath.
However, Lewis teaches wherein the deposition head is configured to move along a non-linear toolpath for delivery of the feedstock material (Col. 6 lines 40-42 tool path being circular) and wherein rotating the deposition head about the axis to control the material distribution volume comprises rotating the deposition head about the axis (Col. 13 lines 60-67 rotating deposition head on the vertical in a single plane, adjusting the position of the deposition head for delivering material relative to the surface which affects material distribution volume) to substantially maintain a position of the one or more delivery nozzles relative to the non-linear toolpath (Col. 4 lines 32-38 moving deposition head along tool path).
Jones and Lewis are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to have modified Jones to incorporate the teachings of Lewis to have the deposition head move on a nonlinear tool path while maintaining the position of the delivery nozzles in order to form an article of particular form with defined shape and dimension (Lewis Col. 4 lines 20-26). It would have been obvious to have modified Jones to incorporate the teachings of Lewis to rotate the deposition head about the axis to control the material distribution volume to provide a means to deposit material in a sideways and upward direction, including the bottom of the article (Lewis Col. 13 60-66).
Regarding claims 4 and 20, Jones and Lewis teach the method of claim 3 and the system of claim 19, and Jones teaches controls the material distribution volume to be substantially constant relative to the non-liner toolpath (Col. 11 lines 33-38 feed rate pf feed material held constant) but is silent on wherein the rotation of the deposition head to maintain a position of the one or more delivery nozzles relative to the non-linear toolpath.
However, Lewis teaches the rotation of the deposition head to maintain a position of the one or more delivery nozzles relative to the non-linear toolpath (Col. 13 lines 60-67 rotating deposition head on the vertical in a single plane, adjusting the position of the deposition head for delivering material relative to the surface, Col. 6 lines 40-42 tool path being circular).
It would have been obvious to have modified Jones to incorporate the teachings of Lewis to have the rotation of the deposition head maintain a position of delivery nozzles relative to the tool path in order to form an article of particular form with defined shape and dimension (Lewis Col. 4 lines 20-26)
Regarding claim 6, Jones teaches the method of claim 1 but is silent on wherein rotating the deposition head about the axis comprises rotating the deposition head about the axis during a first time period, and delivering the feedstock material to a surface of the substrate occurs during the first time period.
However, Lewis teaches wherein rotating the deposition head about the axis comprises rotating the deposition head about the axis during a first time period, and delivering the feedstock material to a surface of the substrate occurs during the first time period (Col. 13 lines 60-67 rotating deposition head on the vertical in a single plane, while delivering the material).
It would have been obvious to have modified Jones to incorporate the teachings of Lewis to rotate the deposition head about the axis while delivering feed material in order to provide a means to deposit material in a sideways and upward direction, including the bottom of the article (Lewis Col. 13 60-66).
Regarding claim 9, Jones teaches the method of claim 8, and wherein the deposition head is configured to move along a toolpath for delivery of the feedstock material (Col. 4 lines 12-17 moving deposition head 106 relative to the growth surface) but is silent on wherein rotating the deposition head about the axis to control the material distribution and maintaining a position of the first delivery nozzle and the second delivery nozzle relative to the toolpath during delivery of the first feedstock material and second feedstock material.
However, Lewis teaches wherein rotating the deposition head about the axis to control the material distribution volume (Col. 13 lines 60-67 rotating deposition head on the vertical in a single plane, while delivering the material) comprises maintaining a position of the first delivery nozzle and the second delivery nozzle relative to the toolpath during delivery of the first feedstock material and second feedstock material (Col. 4 lines 32-38 moving deposition head along tool path, including the first and second delivery nozzles). 
It would have been obvious to have modified Jones to incorporate the teachings of Lewis to rotate the deposition head about the axis to control the material distribution volume of the first and second delivery nozzle while maintaining the first and second delivery nozzles in order to provide a means to deposit material in a sideways and upward direction, including the bottom of the article (Lewis Col. 13 60-66).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 10322470) as applied to claim 1 above, and further in view of Jones (US 20180265971).
Regarding claim 11, Jones teaches the method of claim 1 but is silent on wherein the substrate maintains a substantially fixed position during the delivery of the feedstock material and the rotation of the deposition head.
However, Spath teaches wherein the substrate maintains a substantially fixed position during the delivery of the feedstock material and the rotation of the deposition head ([0006] moving a delivery head with respect to a fixed substrate).
Jones and Spath are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to have modified Jones to incorporate the teachings of Spath to keep the substrate fixed during deposition of material in order to achieve the desired gas exposure needed at the substrate (Spath [0006]).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the previously cited reference Lewis does not teach the orthogonal rotation of the deposition head that claim 1 is amended to recite, the previously recited reference, Jones, overcomes the limitation. As the applicant has argued, Lewis rotates about a horizontal axis that is not orthogonal to the toolpath, but Jones teaches rotation about the z-axis, taken to be the vertical axis, which is orthogonal to the toolpath (Jones Col. 4 lines 5-15).
The Examiner was mistaken in the statement that Jones does not teach rotating the deposition head about the axis comprises rotating the deposition head about an axis that is substantially orthogonal to the toolpath to adjust the position of the one or more delivery nozzles of the deposition head relative to the substrate, as the direction of rotation was taken to be the horizontal rotational direction taught in Lewis. However, Jones does teach a deposition head rotatably moveable about the z-axis, substantially orthogonal to the toolpath (Jones Col. 4 lines 5-15). The z-axis is substantially orthogonal to the horizontal plane of the toolpath, which Jones rotates the deposition head about. The deposition head would be kept orthogonal to the horizontal plane through rotation of the deposition head around the z-axis. Since the primary reference in the rejection of claim 2 is being used to reject the amended limitation, this is not considered a new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761